Affirmed and Memorandum Opinion filed June 21, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00735-CR
                              NO. 14-16-00736-CR

                 MIGUEL ANGEL HERNANDEZ, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1458828 & 1458829

                MEMORANDUM                       OPINION


      Appellant appeals his convictions for robbery and evading arrest or detention
with a motor vehicle. Appellant’s appointed counsel filed a brief in which he
concludes the appeals are wholly frivolous and without merit. The brief meets the
requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting
a professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On August 17, 2017, appellant filed a pro se response
to counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeals are wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing to
the jurisprudence of the state. We are not to address the merits of each claim raised
in an Anders brief or a pro se response when we have determined there are no
arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2